Name: 2010/725/EU: Commission Decision of 26Ã November 2010 amending Annex I to Decision 2006/766/EC as regards the title and the entry for Chile in the list of third countries from which imports of live, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2010) 8259) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  America;  trade;  marketing;  health
 Date Published: 2010-11-27

 27.11.2010 EN Official Journal of the European Union L 312/45 COMMISSION DECISION of 26 November 2010 amending Annex I to Decision 2006/766/EC as regards the title and the entry for Chile in the list of third countries from which imports of live, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2010) 8259) (Text with EEA relevance) (2010/725/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 provides that products of animal origin are only to be imported from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. It also lays down special conditions for the import of bivalve molluscs, tunicates, echinoderms and marine gastropods from third countries. (2) Regulation (EC) No 854/2004 provides that a third country shall appear on such lists only if a Union control in that country confirms that the competent authority provides appropriate guarantees as specified in Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2). In particular, Regulation (EC) No 882/2004 provides that third countries are to appear on such lists only if their competent authorities provide appropriate guarantees as regards compliance or equivalence with Union feed and food law and animal health rules. (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (3) lists those third countries which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that exports of those products to the Union meet the sanitary conditions laid down in Union legislation to protect the health of consumers. In particular, Annex I to that Decision sets out a list of third countries from which imports of live, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted. That list also indicates restrictions concerning such imports from certain third countries. (4) Chile is currently included in the list in Annex I to Decision 2006/766/EC as a third country from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods intended for human consumption are permitted, but such imports are restricted to frozen or processed products. (5) Union controls in Chile to evaluate the control system in place governing the production of bivalve molluscs intended for export to the Union, the last of which took place in 2010, together with guarantees provided by the competent authority of Chile, indicate that the conditions applicable in that third country to chilled and eviscerated bivalve molluscs belonging to the family of Pectinidae wild or harvested in class A production areas and destined for export to the Union are equivalent to those laid down in the relevant Union legislation. As a result imports from Chile of such bivalve molluscs should be permitted. (6) Annex I to Decision 2006/766/EC should be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/766/EC is amended as follows: 1. the title of Annex I is replaced by the following: 2. the entry for Chile is replaced by the following: CL CHILE Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods, and chilled and eviscerated Pectinidae wild or harvested in production areas classified as A according to Point A.3 of Chapter II of Annex II to Regulation (EC) No 854/2004. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 320, 18.11.2006, p. 53. (4) Including those covered by the definition of fishery products in point 3.1, Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (OJ L 139, 30.4.2004, p. 55).;